

	

		III

		109th CONGRESS

		1st Session

		S. RES. 211

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 26, 2005

			Ms. Landrieu submitted

			 the following resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		RESOLUTION

		Designating August 19, 2005, as

		  National Dyspraxia Awareness Day and expressing the sense of the

		  Senate that all Americans should be more informed of

		  dyspraxia.

	

	

		Whereas

			 an estimated 1 in 20 children suffers from the developmental disorder

			 dyspraxia;

		Whereas

			 70 percent of those affected by dyspraxia are male;

		Whereas

			 dyspraxics may be of average or above average intelligence but are often

			 behaviorally immature;

		Whereas

			 symptoms of dyspraxia consist of clumsiness, poor body awareness, reading and

			 writing difficulties, speech problems, and learning disabilities, though not

			 all of these will apply to every dyspraxic;

		Whereas

			 there is no cure for dyspraxia, but the earlier a child is treated the greater

			 the chance of developmental maturation;

		Whereas

			 dyspraxics may be shunned within their own peer group because they do not fit

			 in;

		Whereas

			 most dyspraxic children are dismissed as slow or

			 clumsy and are therefore not properly diagnosed;

		Whereas

			 more than 50 percent of educators have never heard of dyspraxia;

		Whereas

			 education and information about dyspraxia are important to detection and

			 treatment; and

		Whereas

			 the Senate as an institution, and Members of the Senate as individuals, are in

			 unique positions to help raise the public awareness about dyspraxia: Now,

			 therefore, be it

		

	

		That—

			(1)the Senate designates August 19, 2005, as

			 National Dyspraxia Awareness Day; and

			(2)it is the sense of the Senate that—

				(A)all Americans should be more informed of

			 dyspraxia, its easily recognizable symptoms, and its proper treatment;

				(B)the Secretary of Education should establish

			 and promote a campaign in elementary and secondary schools across the Nation to

			 encourage the social acceptance of dyspraxic children; and

				(C)the Federal Government has a responsibility

			 to—

					(i)endeavor to raise awareness about

			 dyspraxia;

					(ii)consider ways to increase the knowledge of

			 possible therapy and access to health care services for people with dyspraxia;

			 and

					(iii)endeavor to inform educators on how to

			 recognize dyspraxic symptoms and to appropriately handle this disorder.

					

